Exhibit 10.1
 
AMENDMENT
TO
AMERICAN STATES WATER COMPANY
2008 STOCK INCENTIVE PLAN
FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
­­­­­_______________ by and between American States Water Company, a California
corporation (the “Corporation”), and _________________ (the “Participant”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to the American States Water Company 2008 Stock Incentive
Plan, as amended (the “Plan”), the Corporation has granted to the Participant
effective as of the date hereof (the “Award Date”), an award of restricted stock
units under the Plan (the “Award”), upon the terms and conditions set forth
herein and in the Plan.
 
NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:
 
1.      Defined Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.
 
2.      Grant.  Subject to the terms of this Agreement, the Corporation hereby
grants to the Participant an Award with respect to an aggregate of [    ] stock
units (subject to adjustment as provided in Section 5.2 of the Plan) (the “Stock
Units”).  As used herein, the term “stock unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Shares (subject to adjustment as
provided in Section 5.2 of the Plan) solely for purposes of the Plan and this
Agreement.  The Corporation will maintain a Stock Unit bookkeeping account for
the Participant (the “Account”).  The Stock Units granted to the Participant
under this Agreement will be credited to the Participant’s Account as of the
Award Date.  The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Participant if such
Stock Units vest pursuant to Section 3.  The Stock Units shall not be treated as
property or as a trust fund of any kind.
 
3.      Vesting.
 
(a)      General.  The Award shall vest and become nonforfeitable with respect
to      [    ] percent ([   %]) of the total number of Stock Units on [    ],
[    %] of the total number of Stock Units on [    ] and [    ] percent
([    %]) of the total number of Stock Units on [    ] (each, an “Installment
Vesting Date”) (subject to adjustment under Section 5.2 of the Plan), provided
the Participant is still employed by the Corporation or a Subsidiary on the
applicable Installment Vesting Date, subject to earlier termination as provided
herein or in the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)      Termination of Employment Prior to Vesting.  Notwithstanding Section
3(a), the Participant’s Stock Units (and any Stock Units credited as dividend
equivalents) shall terminate to the extent such Stock Units have not become
vested prior to the first date the Participant is no longer employed by the
Corporation or one of its Subsidiaries, regardless of the reason for the
termination of the Participant’s employment with the Corporation or a
Subsidiary; provided, however, that if the Participant’s employment is
terminated by the Corporation or a Subsidiary as a result of the Participant’s
death or Total Disability, the Participant’s Stock Units, to the extent such
units are not then vested, shall become fully vested as of the date of
termination of the Participant’s employment.  If the Participant is employed by
a Subsidiary and that entity ceases to be a Subsidiary, such event shall be
deemed to be a termination of employment of the Participant for purposes of this
Agreement (unless the Participant otherwise continues to be employed by the
Corporation or another of its Subsidiaries following such event).  If any
unvested Stock Units are terminated hereunder, such Stock Units (and any Stock
Units credited as dividend equivalents) shall automatically terminate and be
cancelled as of the applicable termination date without payment of any
consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.
 
(c)      Early Vesting Upon Retirement Age.  Notwithstanding Section 3(a), the
Participant’s Stock Units (and any Stock Units credited as dividend
equivalents), to the extent such Stock Units are not then vested, shall become
fully vested as of the date such Participant attains Retirement Age.  For
purposes of this Agreement, a Participant shall attain “Retirement Age” at the
time that the Participant both (1) is at least age 55 and (2) the sum of the age
of the Participant and the Participant’s years of service with this Corporation
and/or one of its wholly owned subsidiaries is at least 75.
 
(d)      Early Vesting Upon Change in Control.  Notwithstanding Section 3(a),
the Participant’s Stock Units (and any Stock Units credited as dividend
equivalents), to the extent such Stock Units are not then vested, shall become
fully vested upon the occurrence of a Change in Control Event, as defined in the
Plan.
 
4.      Continuance of Employment.  The vesting schedule requires continued
employment or service through each applicable vesting date as a condition to the
vesting of the applicable installment of the Award and the rights and benefits
under this Agreement.  Partial employment or service, even if substantial,
during any vesting period will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in Section 3(b) or
under the Plan.
 
Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation or
any Subsidiary, interferes in any way with the right of the Corporation or any
Subsidiary at any time to terminate such employment or services, or affects the
right of the Corporation or any Subsidiary to increase or decrease the
Participant’s other compensation or benefits.  Nothing in this paragraph,
however, is intended to adversely affect any independent contractual right of
the Participant without his consent thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
5.      Dividend and Voting Rights.
 
(a)      Limitation on Rights Associated with Units.  The Participant shall have
no rights as a shareholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to dividend equivalent rights)
and no voting rights, with respect to the Stock Units and any Common Shares
underlying or issuable in respect of such Stock Units until such Common Shares
are actually issued to and held of record by the Participant.  No adjustments
will be made for dividends or other rights of a holder for which the record date
is prior to the date of issuance of the stock certificate.
 
(b)      Dividend Equivalents.  The Participant shall be entitled to receive
dividend equivalents in the form of additional Stock Units with respect to the
Stock Units credited to his or her Account as the Corporation declares and pays
dividends on its Common Shares in the form of cash.  The number of Stock Units
to be credited to the Participant’s Account as a dividend equivalent will equal
(1) the per share cash dividend to be paid by the Corporation on its Common
Shares multiplied by the number of Stock Units then credited to the
Participant’s Account on the record date for that dividend divided by (2) the
Fair Market Value of the Common Shares on the related dividend payment
date.  The Corporation shall credit such additional Stock Units to the
Participant’s Account as of the related dividend payment date.  Stock Units
credited as dividend equivalents will become vested to the same extent as the
Stock Units to which they relate.  For purposes of clarity, no dividend
equivalents shall be credited for a dividend record date with respect to any
Stock Units that were paid or terminated prior to such dividend record date.
 
6.      Timing and Manner of Payment.
 
(a)      General.  Within 30 days following each Installment Vesting Date
pursuant to Section 3(a), the Corporation shall deliver to the Participant a
number of Common Shares equal to the number of Stock Units subject to this Award
that become vested on such Installment Vesting Date (including any Stock Units
credited as dividend equivalents with respect to such vested Stock Units),
unless such Stock Units terminate prior to such Installment Vesting Date
pursuant to Section 3(b).
 
(b)      Payment of Stock Units upon Termination of Employment as a Result of
Death or Total Disability.  Notwithstanding Section 6(a), within 60 days
following a termination of the Participant’s employment as a result of his or
her death or Total Disability, the Corporation shall deliver to the Participant
a number of Common Shares equal to the number of Stock Units subject to this
Award that became vested in accordance with Section 3(b) (including any Stock
Units credited as dividend equivalents with respect to such Stock Units).
 
(c)      Payment of Stock Units Following Retirement Age or Change in Control
Event.  Notwithstanding Section 6(a), if any portion of the Participant’s Stock
Units subject to this Award (and any Stock Units credited as dividend
equivalents with respect to such Stock Units) vest prior to the applicable
Installment Vesting Date as a result of Section 3(c) or 3(d), then within 30
days following each subsequent Installment Vesting Date, the Corporation shall
deliver to the Participant a number of Common Shares equal to the number of
Stock Units that would have vested on such Installment Vesting Date (including
any Stock Units credited as dividend equivalents with respect to such Stock
Units); provided, however, that if the Participant terminates employment prior
to any such Installment Vesting Date, within 60 days following such termination
of employment, the Corporation shall deliver to the Participant a number of
Common Shares equal to the number of Stock Units subject to this Award that have
not yet been delivered to the Participant (including any Stock Units credited as
dividend equivalents with respect to such vested Stock Units).
 
 
 

--------------------------------------------------------------------------------

 
 
(d)      Termination of Stock Units Upon Payment.  A Stock Unit will terminate
upon the payment of that Stock Unit in accordance with the terms hereof, and the
Participant shall have no further rights with respect to such Stock Unit.
 
(e)      Form of Payment.  The Corporation may deliver the Common Shares payable
to the Participant under this Section 6 either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Corporation in its discretion.
 
(f)      Section 409A.  Notwithstanding anything herein to the contrary, if the
Corporation reasonably determines that the payment of Stock Units as a result of
the Participant’s termination of employment is subject to Section
409A(a)(2)(B)(i) of the Code, such payment shall not be paid until the earlier
of (i) six months after the Participant’s “separation from service” (within the
meaning of Section 409A of the Code and Treasury Regulations Section 1.409A-1(h)
without regard to optional alternative definitions available thereunder) and
(ii) the Participant’s death.
 
7.      Restrictions on Transfer.  Neither the Award, nor any interest therein
or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, (b) transfers by
will or the laws of descent and distribution, or (c) transfers pursuant to a
QDRO order if approved or ratified by the Committee.
 
8.      Adjustments Upon Specified Events.  Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 5.2 of the
Plan, the Administrator shall make adjustments if appropriate in the number of
Stock Units then outstanding and the number and kind of securities that may be
issued in respect of the Award.
 
9.      Tax Withholding.  Upon the vesting and/or distribution of Common Shares
in respect of the Stock Units, the Corporation (or the Subsidiary last employing
the Participant) shall have the right at its option to (a) require the
Participant to pay or provide for payment in cash of the amount of any taxes
that the Corporation or the Subsidiary may be required to withhold with respect
to such vesting and/or distribution, or (b) deduct from any amount payable to
the Participant the amount of any taxes which the Corporation or the Subsidiary
may be required to withhold with respect to such vesting and/or
distribution.  In any case where a tax is required to be withheld in connection
with the delivery of Common Shares under this Agreement, the Administrator may,
in its sole discretion, direct the Corporation or the Subsidiary to reduce the
number of shares to be delivered by (or otherwise reacquire) the appropriate
number of whole shares, valued at their then Fair Market Value (with the “Fair
Market Value” of such shares determined in accordance with the applicable
provisions of the Plan), to satisfy such withholding obligation at the minimum
applicable withholding rates.
 
 
 

--------------------------------------------------------------------------------

 
 
10.      Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other.  Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.
 
11.      Plan.  The Award and all rights of the Participant under this Agreement
are subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference.  In
the event of a conflict or inconsistency between the terms and conditions of
this Agreement and of the Plan, the terms and conditions of the Plan shall
govern.  The Participant agrees to be bound by the terms of the Plan and this
Agreement.  The Participant acknowledges having read and understanding the Plan,
the Prospectus for the Plan, and this Agreement.  Unless otherwise expressly
provided in other sections of this Agreement, provisions of the Plan that confer
discretionary authority on the Administrator do not (and shall not be deemed to)
create any rights in the Participant unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Administrator so conferred
by appropriate action of the Administrator under the Plan after the date hereof.
 
12.      Entire Agreement.  This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Agreement may be amended pursuant to Section 5.6 of the
Plan.  Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.
 
13.      Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Corporation with
respect to amounts credited and benefits payable, if any, with respect to the
Stock Units, and rights no greater than the right to receive the Common Shares
as a general unsecured creditor with respect to Stock Units, as and when payable
hereunder.
 
14.      Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
15.      Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
 
16.      Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to conflict of law principles thereunder.
 
17.      Construction.  It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code.  This Agreement shall be construed and interpreted consistent with that
intent.
 
18.      Recoupment.  The Award under this Agreement and the Common Shares
received by the Participant upon the vesting of the Award, or the value,
proceeds or other benefits received by the Participant upon the sale of such
Common Shares, shall be subject to the Corporation’s Policy Regarding Recoupment
of Certain Performance-Based  Compensation Payments, as it may be amended from
time to time, or as otherwise may be required by law.
 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.
 
AMERICAN STATES WATER
COMPANY,
a California corporation
 
PARTICIPANT
             
By:
                 
Signature
 
Print Name:
                     
Its:
                 
Print Name
 

 
 
 

--------------------------------------------------------------------------------

 
 
CONSENT OF SPOUSE
 
In consideration of the execution of the foregoing Restricted Stock Unit Award
Agreement by American States Water Company, I, _____________________________,
the spouse of the Participant therein named, do hereby join with my spouse in
executing the foregoing Restricted Stock Unit Award Agreement and do hereby
agree to be bound by all of the terms and provisions thereof and of the Plan.
 
Dated:           ____________, [    ]
 

     
Signature of Spouse
         
Print Name